The Attorney General has received your letter wherein you ask, in effect, the following question: Does 82 Ohio St. 934 [82-934](1) (1974) require that federal grant monies disbursed under 33 U.S.C.A. 1288 first pass through the Pollution Control Coordinating Board before being distributed to the various sub-state planning districts designated to conduct area-wide water quality management planning? As you have noted in your letter, certain sub-state planning districts (A.C.O.G., I.N.C.O.G., and ARKHOMA Regional Planning Commission) have been designated by the Governor pursuant to the requirements of 33 U.S.C.A. 1288 to conduct water quality management planning within their respective regions. U.S.C.A. 1288 provides for federal funds for area-wide water quality management planning which are currently being disbursed by the Environmental Protection Agency to the above-referred districts through direct grant.  Regarding the receipt of federal funds, 82 Ohio St. 934 [82-934](1) (1974) provides that the Board has the power and duty: "To accept funds and grants from private and governmental sources, subject to the provisions of this act, and serve as the recipient of federal funds disbursed pursuant to the Federal Water Pollution Control Act and the Federal Environmental Protection Act. Provided, that the State Department of Health is authorized to continue to be the recipient of federal funds to administer the Construction Grants Program for municipal treatment works." (Emphasis added) With reference to this section, it is important to note that the exact language thereof appeared in 82 Ohio St. 934 [82-934](k) (1971) passed by the Legislature in 1971. At the time the 1971 amendment was enacted, the Federal Water Pollution Control Act was codified as 33 U.S.C.A. 1151 — 1175. Prior to and during this time, the Board was receiving funds under the Federal Act; however, all such funds were for statewide pollution programs. No area-wide water quality planning program was provided for in the Federal Act as it existed in 1971. Thereafter, in 1972, the Federal Water Pollution Control Act was substantially amended and remodified as33 U.S.C.A. 1251 — 1376. Included in the 1972 amendments was 1288, which authorized the states to designate sub-state regional agencies to administer area-wide water quality management planning and provided for federal grant funds to be distributed to these sub-state agencies to conduct such planning.  Subsequently, the Legislature, in 1974, approved the amendment of 82 Ohio St. 934 [82-934] (1971) at which time the only revision made to 82 Ohio St. 934 [82-934] (k) was changing its section number to 82 Ohio St. 934 [82-934](1). However, even though the language of 82 Ohio St. 934 [82-934](k) was unaltered by the 1974 amendment, it must be presumed that the Legislature, in reconsidering 82 Ohio St. 934 [82-934](k) and re-enacting it as 82 Ohio St. 934 [82-934](1), had full knowledge of the 1288 area-wide grant program which had previously been made a part of the Federal Act. In 82 C.J.S., Statutes, 316, it is stated that when construing a statute enacted by the Legislature: "It is also presumed that the legislature had, and acted with respect to, full knowledge and information as to the subject matter of the statute and the existing conditions and relevant facts relating thereto, as to prior and existing law and legislation on the subject of the statute and the existing condition thereof, . . ." See also Webb v. City of Hugo, 169 Okl. 438, 37 P.2d 621 (1934).  In light thereof, is must be presumed that the Legislature intended the scope of 82 Ohio St. 934 [82-934](1) to include 1288 area-wide planning funds. Any contrary intent would have to have been expressed in the statute as was done therein with respect to the federal funds being disbursed to the State Department of Health to administer the Construction Grants Program (another program provided for under the Federal Act in question).  Accordingly, it is the opinion of the Attorney General that your question should be answered in the affirmative as follows: 82 Ohio St. 934 [82-934](1) (1974), which provides that the Pollution Control Coordinating Board serve as the recipient of federal funds disbursed pursuant to the Federal Water Pollution Control Act (33 U.S.C.A. 1251 — 1376), includes federal grant monies disbursed under 1288 of the Act for the purpose of conducting area-wide water quality management planning and requires that such funds first pass through the Board before being distributed to the various sub-state planning districts designated to conduct such area-wide planning. (BRENT S. HAYNIE) (ksg)